Case: 14-60046      Document: 00512753130         Page: 1    Date Filed: 09/02/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 14-60046
                                  Summary Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                        September 2, 2014
UNITED STATES OF AMERICA,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellee

v.

BRANDON VENSON TAYLOR,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                     for the Northern District of Mississippi
                             USDC No. 3:13-CR-23-1


Before BENAVIDES, SOUTHWICK, and COSTA, Circuit Judges.
PER CURIAM: *
       Brandon Venson Taylor pleaded guilty to one count of being a felon in
possession of a firearm and ammunition, in violation of 18 U.S.C. §§ 922(g)(1)
and 924(a)(2). He was sentenced within the applicable guidelines range to 70
months of imprisonment, to run consecutively to any other state or federal
sentence.




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-60046     Document: 00512753130     Page: 2   Date Filed: 09/02/2014


                                  No. 14-60046

      Taylor challenges the substantive reasonableness of his sentence,
arguing that the district court failed to consider mitigating factors, namely, his
personal history and characteristics. As he did in the district court, Taylor
directs attention to his mental health history and treatment. “[A] sentence
within a properly calculated Guideline range is presumptively reasonable.”
United States v. Alonzo, 435 F.3d 551, 554 (5th Cir. 2006). “The presumption
is rebutted only upon a showing that the sentence does not account for a factor
that should receive significant weight, it gives significant weight to an
irrelevant or improper factor, or it represents a clear error of judgment in
balancing sentencing factors.” United States v. Cooks, 589 F.3d 173, 186 (5th
Cir. 2009).
      The district court considered the presentence investigation report,
Taylor’s motion for a downward variance, and his counsel’s arguments at
sentencing. Although Taylor pointed to mitigating evidence and circumstances
that could have justified a lesser sentence, the court concluded a lesser
sentence was not warranted. Specifically, it expressed concerns over, inter
alia, Taylor’s “troubling” offender characteristics and his criminal history.
Taylor has failed to rebut the presumption of reasonableness attached to his
within-guidelines-range sentence. See Cooks, 589 F.3d at 186.
      AFFIRMED.




                                        2